Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (US 2002/0074839) in view of Solomon (US 2003/0127889).
Regarding claim 1, Mahan discloses a seat back cover 1 comprising: a first side 10 sized larger than a seat back over which the seat back cover is intended to mount; a second side 20 connected with the first side and sized larger than the seat back over which the seat back cover is intended to mount, wherein the first side being connected to the second side defines a bag assembly having an open end 14, closed sides 15 (closed by fasteners 40), a closed end 30 and an interior space, wherein the interior space is sized to fit over the seat back, and wherein the bag assembly is formed entirely of paper (para 0042 discloses the sides can be made od of paper).
However, Mahan fails to disclose a fastener secured to at least one of the first side and the second side and disposed substantially centered in and adjacent the open end of the bag assembly, wherein the fastener selectively secures the first side to the second side adjacent the open end of the bag assembly.
Instead, Solomon discloses a fastener 44, 46 secured to at least one of the first side and the second side and disposed substantially centered in and adjacent the open end of the bag assembly, wherein the fastener selectively secures the first side to the second side adjacent the open end of the bag assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Solomon and use a fastener to close the open end in the invention of Mahan for the purpose of preventing any damages. 
Regarding claim 3, Mahan discloses the seat back cover is folded (folded in side 30) into the bag assembly from material consisting of a flat piece of paper.
Regarding claim 4, Mahan as modified with Solomon further discloses the fastener is a two-piece fastener 44, 46, one piece each secured to the first side and the second side, respectively.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahan in view of Solomon as applied to claim 1 above, and further in view of Weinstein (3,479,085).
Regarding claim 5, Weinstein discloses a pocket 22 secured to the second side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of use the teaching of Weinstein and use a pocket in the invention of Mahan as modified because it is simple and inexpensive way to store items.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahan in view of Solomon and Weinstein as applied to claim 5 above, and further in view of Chico (US 2009/0284056).
Regarding claim 6, Chico discloses a loop 38, 40 secured to the second side spaced from the pocket 50.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chico and use a loop in the invention of Mahan as modified in order to tightly secure the cover with low cost.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahan in view of Solomon as applied to claim 1 above, and further in view of Chico (US 2009/0284056).
Regarding claim 2, Chico discloses the first side 14 and the second side 16 are rounded at corners (see figure 1) of the closed end. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chico and use rounded corners in the invention of Mahan because it prevents from tearing and damages. 
Regarding claim 7 the claim is rejected as set forth in claim 6 above.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (US 2002/0074839) in view of Weinstein (3,479,085), Chico (US 2009/0284056) and Zaharakos (US 2006/0103196).
Regarding claim 8, Mahan discloses seat back covers 1 comprises: a first side 10 sized larger than a seat back over which the seat back cover is intended to mount; and a second side 20 connected with the first side and sized larger than the seat back over which the seat back cover is intended to mount, wherein the first side being connected to the second side defines a bag assembly having an open end 14, closed sides 15, a closed end and an interior space 30, wherein the interior space is sized to fit over the seat back, wherein the bag assembly is formed entirely of paper 
However, Mahan fails to disclose each of the seat back covers further comprises at least one of a pocket secured to the second side.
Instead, Weinstein discloses a pocket 22 secured to the second side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of use the teaching of Weinstein and use a pocket in the invention of Mahan as modified because it is simple and inexpensive way to store items.
Mahan also fails to disclose a loop secured to the second side.
Instead, Chico discloses a loop 38, 40 secured to the second side.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chico and use a loop in the invention of Mahan as modified in order to tightly secure the cover with low cost.
Mahan also fails to disclose a party kit for decorating a plurality of seat backs, the party kit including a plurality of seat back covers.
However, Zaharakos discloses a party kit 10 for decorating a plurality of seat backs, the party kit including a plurality of seat back covers 18, 28 (combined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zaharakos and use a party kit in order to mass produce the invention of Mahan because it is efficient and cost effective.
Regarding claim 9, Mahan as modified with Zahakaros further disclose the plurality of seat back covers 18, 28 are concatenated in a strip.
Regarding claim 10, Zahakaros further disclose the concatenated seat back covers are separated from one another by perforations 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zaharakos and use perforations to separate the covers in the invention of Mahan as modified because it is efficient and cost effective. 
Regarding claim 11. Chico discloses the seat back covers comprises a heat welded bottom at the closed end and heat welded sides (para 0027 discloses sonic weld which creates heat to weld).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chico and use heat weld in the invention of Mahan because it is secure and efficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636